DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species B and Species C in the reply filed on 07/08/2022 is acknowledged. Regarding the Arguments directed to Taylor (US PG Pub. 20100203006), please see the subsequent rejection.

Specification
The disclosure is objected to because of the following informalities: 
The abstract of the disclosure is objected to because of legal phraseology Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means”, “said” and “comprising” should be avoided.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “pressure regulation device” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-8 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor et al. (US PG Pub. 20100203006) hereinafter referred to as Taylor.
Regarding Claim 1, Taylor discloses an apparatus for heating or cooling a polymer solution, comprising: 
a shell (75); 
the shell having an inlet port (inlet for the working fluid enters the shell (75) and travels through the chamber (60), see figure 5) for introducing a polymer solution (see abstract) into the shell and an outlet port (88) for removing the polymer solution (see abstract and intended use analysis) from the shell (shown in figure 5); wherein 
the polymer solution comprises a polymer and a solvent that is operative to dissolve the polymer (see abstract and intended use analysis); and 
a plurality of plates (40) in the shell (shown in figure 5); where 
the plurality of plates is stacked one atop the other to define a central passage (60) that is in fluid communication with the inlet port of the shell (shown in figure 5); where 
the plurality of plates further defines a plurality of conduits (12), each conduit extending radially outwards from the central passage (shown in figure 4), where the plurality of conduits is in fluid communication with the central passage (shown in figure 4); and where
the apparatus is operated at a pressure and a temperature effective to maintain the polymer solution in a single phase during its travel through the apparatus from the inlet port of the shell to an outlet port of the shell (see intended use analysis below).
Regarding limitations “the polymer solution comprises a polymer and a solvent that is operative to dissolve the polymer”, ”is operated at a pressure and a temperature effective to maintain the polymer solution in a single phase during its travel through the apparatus from the inlet port of the shell to an outlet port of the shell” recited in Claim 1, which are directed to operating the disclosed heat exchanger, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.” Further, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim, as is the case here. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114.
Regarding Claim 2, Taylor further discloses the polymer solution is heated, cooled, or maintained at a constant temperature from inlet port to outlet port (see intended use analysis below).
Regarding Claim 5, Taylor further discloses a temperature of the polymer solution at the inlet port is 120°C to 230°C and a pressure of the polymer solution at the inlet port is 35 to 250 kilogram-force per square centimeter (see intended use analysis below).
Regarding Claim 6, Taylor further discloses a temperature of the polymer solution at the outlet port is 200°C to 300°C and a pressure of the polymer solution at the outlet port is 20 to 200 kilogram-force per square centimeter (see intended use analysis below).
Regarding Claim 7, Taylor further discloses the polymer solution has a solution viscosity of 100 to 2,000,000 centipoise at the shear rate under which the apparatus operates (see intended use analysis below).
Regarding limitations “the polymer solution is heated, cooled, or maintained at a constant temperature from inlet port to outlet port”, “a temperature of the polymer solution at the inlet port is 120°C to 230°C and a pressure of the polymer solution at the inlet port is 35 to 250 kilogram-force per square centimeter”, “a temperature of the polymer solution at the outlet port is 200°C to 300°C and a pressure of the polymer solution at the outlet port is 20 to 200 kilogram-force per square centimeter” and “the polymer solution has a solution viscosity of 100 to 2,000,000 centipoise at the shear rate under which the apparatus operates” recited in Claims 2 and 5-7 respectively, which are directed to operating parameters for the heat exchanger, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.” Further, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim, as is the case here. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. Further, the heat exchanger of Taylor is capable of being utilized according to the aforementioned Claims.
Regarding Claim 8, Taylor further discloses each conduit has a varying width over its entire length (shown in figure 1, wherein the first zone (10) has a different cross section than the second zone (20)). Taylor states, “Alternatively, the shape and cross-sectional area of the first zone of the heating channel may be diverging, or converging, or some combination of a plurality of sections each of which might be diverging, converging, or substantially uniform”, ¶ [52] and “the shape and cross-sectional area of the second zone may be converging or diverging or some combination thereof”, ¶ [54]). 
Regarding Claim 11, Taylor further discloses each conduit is in fluid communication with a wall (shown in figure 4, being the wall that has opening for the tubes (50 to pass through)  that contains tubes (50) through which a heat transfer fluid is transported (see ¶ [61]).
Regarding Claims 12 and 13, Taylor further discloses the polymer solution leaves the outlet port at a temperature that is lower than a temperature at the inlet port and the polymer solution leaves the outlet port at a temperature that is higher than a temperature at the inlet port (see intended use analysis below).
Regarding limitations “the polymer solution leaves the outlet port at a temperature that is lower than a temperature at the inlet port” and “the polymer solution leaves the outlet port at a temperature that is higher than a temperature at the inlet port”, recited in Claims 12 and 13 respectively, which are directed to operating parameters for the heat exchanger, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.” Further, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim, as is the case here. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. Further, the heat exchanger of Taylor is capable of being utilized according to the aforementioned Claims.
Regarding Claim 14, although Taylor further discloses a pump (62) in fluid communication with the apparatus (shown in figure 5); where
the pump is disposed upstream of the apparatus (shown in figure 5) and is operative to pump the polymer solution (see ¶ [70]) to the apparatus (shown in figure 5); and a pressure regulation device (86); 
the pressure regulation device is disposed downstream of the apparatus (shown in figure 5, “valve”, see ¶ [70]) and is operative to keep the solution in a single-phase and to then reduce a pressure of the polymer solution to facilitate a conversion of the polymer solution from a single phase to multiple phases (see intended use analysis below).
Regarding limitations “is operative to keep the solution in a single-phase and to then reduce a pressure of the polymer solution to facilitate a conversion of the polymer solution from a single phase to multiple phases”, recited in Claim 14, which are directed to operating parameters for the heat exchanger, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.” Further, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim, as is the case here. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. Further, the heat exchanger of Taylor is capable of being operated to keep the solution in a single-phase and to then reduce a pressure of the polymer solution to facilitate a conversion of the polymer solution from a single phase to multiple phases.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US PG Pub. 20100203006) as applied in Claims 1-2, 5-8 and 11-14 above and in further view of Castano et al. (US PG Pub. 20090260604) hereinafter referred to as Castano.
Regarding Claim 4, although Taylor discloses a polymer, Taylor fails to disclose the polymer solution travels from the inlet port of the shell to a periphery of the shell, from the periphery of the shell through the plurality of conduits to the center of the shell and then to the outlet port of the shell.
Castano, also drawn to a heat exchanger having a shell with an internal flow path, teaches a solution travels from the inlet port (shown in figure 1) of the shell (13) to a periphery of the shell (shown in figure 1), from the periphery of the shell through the plurality of conduits (shown in figure 1) to the center of the shell and then to the outlet port of the shell (shown in figure 1).
	The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” See MPEP 2143
Per MPEP 2143-I, a simple substitution of one known element for another, with a reasonable expectation of success supports a conclusion of obviousness.  In the instant case, the simple substitution is related to substituting a flow path of working fluid in Taylor that begins at the central inlet and leaves through the shell with a flow path of working fluid that begins at the shell and leaves through the central outlet; further the prior art to Castano teaches a flow path of working fluid that begins at the shell and leaves through the central outlet.  Therefore, since modifying the prior art to Taylor with having a flow path of working fluid that begins at the shell and leaves through the central outlet, can easily be made without any change in the operation of the system and allows for the exchange of heat between two working fluids; and in view of the teachings of the prior art to Castano there will be reasonable expectations of success, it would have been obvious to have modified the invention of Taylor by having a flow path of working fluid that begins at the shell and leaves through the central outlet.
Regarding limitations “the polymer solution travels from the inlet port of the shell to a periphery of the shell, from the periphery of the shell through the plurality of conduits to the center of the shell and then to the outlet port of the shell”, recited in Claim 4, which are directed to the operation of the heat exchanger, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.” Further, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim, as is the case here. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. Further, the heat exchanger of Taylor is capable of being operating so that “the polymer solution travels from the inlet port of the shell to a periphery of the shell, from the periphery of the shell through the plurality of conduits to the center of the shell and then to the outlet port of the shell”.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US PG Pub. 20100203006) as applied in Claims 1-2, 5-8 and 11-14 above and in further view of Skidmore (USP 3738409) hereinafter referred to as Skidmore.
Regarding Claim 15, although Taylor discloses a pump (62) and where the pressure regulation device is a valve (86, shown in figure 5, “valve”, see ¶ [70]), Taylor fails to explicitly disclose the pump is a positive displacement pump.
Skidmore, also drawn to a system for conditioning a polymer, teaches a pump downstream a tank (10) is a positive displacement pump (12).
	The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” See MPEP 2143
Per MPEP 2143-I, a simple substitution of one known element for another, with a reasonable expectation of success supports a conclusion of obviousness.  In the instant case, the simple substitution is related to substituting the pump disclosed in Taylor with a positive-displacement pump; further the prior art to Skidmore teaches a positive displacement pump is known to pump a polymer through a conditioning cycle.  Therefore, since modifying the prior art to Taylor with having a positive displacement pump for pumping a working medium through a conditioning cycle, can easily be made without any change in the operation of the system; and in view of the teachings of the prior art to Skidmore there will be reasonable expectations of success, it would have been obvious to have modified the invention of Taylor by having a positive displacement pump.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763